Citation Nr: 0308481	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for myopia (claimed as 
worsening vision).

(The issues of entitlement to increased ratings for migraine 
headaches, hemorrhoids, and lumbar strain will be the 
subjects of a later decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
August 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran subsequently moved to 
Nashville, Tennessee, but requested that the Chicago RO 
continue to handle his claim.  The veteran, his spouse, and 
his representative presented testimony at a hearing before 
the undersigned Acting Veterans Law Judge at the Nashville RO 
in December 2002.

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for migraine headaches, 
hemorrhoids, and lumbar strain pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903.  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  At the Travel Board hearing on December 2, 2002, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal seeking service connection for hearing 
loss.

2.  At the Travel Board hearing on December 2, 2002, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal seeking service connection for myopia 
(claimed as worsening vision).


CONCLUSIONS OF LAW

1.  As the veteran withdrew his appeal for service connection 
for hearing loss, there is no allegation of error of fact or 
law for the Board to consider with respect to the claim of 
entitlement to service connection for hearing loss.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2002).  

2.  As the veteran withdrew his appeal for service connection 
for myopia, there is no allegation of error of fact or law 
for the Board to consider with respect to the claim of 
entitlement to service connection for myopia (claimed as 
worsening vision).  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2002).  

The veteran personally filed a substantive appeal (VA Form 9) 
on several issues including service connection for hearing 
loss and myopia in September 1999.  At his Travel Board 
hearing at the RO on December 2, 2002, the veteran stated 
that he wished to withdraw the issues of service connection 
for hearing loss and myopia.  A written transcript of the 
hearing is of record.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issues of service connection for hearing loss and 
myopia (claimed as worsening vision) and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration on these issues.  Therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues of service connection for hearing 
loss and myopia (claimed as worsening vision) and these 
issues are dismissed without prejudice.


ORDER

The appeal seeking entitlement to service connection for 
hearing loss has been withdrawn, and the appeal is dismissed.  
The appeal seeking entitlement to service connection for 
myopia (claimed as worsening vision) has been withdrawn, and 
the appeal is dismissed.




	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

